United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palantine, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-518
Issued: November 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2008 appellant filed a timely appeal of merit decisions of the Office of
Workers’ Compensation Programs dated October 21 and December 4, 2008. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has established that he has impairment to his right upper
extremity of greater than 44 percent, for which he already received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board on appeal.1 By decision dated June 24,
2008, the Board found a conflict in medical opinion between Dr. Jacob Salomon, appellant’s
Board-certified orthopedic surgeon, who opined that appellant had a 54 percent impairment of
the right upper extremity, and Dr. Edward S. Forman, an osteopath and the second opinion
1

Docket No. 07-885 (issued June 24, 2008).

physician, who found that appellant had a 33 percent impairment of the right upper extremity.
Accordingly, the Board remanded the case for the Office to refer appellant to an impartial
medical examiner for resolution of the conflict.2 The facts and the history of the case are
incorporated by reference.3
Pursuant to the Board’s instructions, by letter dated September 25, 2008, the Office
referred appellant to Dr. Charles Mercier, a Board-certified orthopedic surgeon, in order to
resolve the conflict between Drs. Salomon and Forman regarding the percentage of impairment
to appellant’s right upper extremity.4 In an opinion dated October 9, 2008, Dr. Mercier
diagnosed appellant with status “post carpal tunnel release and right shoulder surgery with
impingement -- healed.” After discussing appellant’s medical records and conducting a physical
examination, Dr. Mercier noted that appellant “demonstrated subjective decreased range of
motion of the right shoulder is nonanatomical and cannot be used to determine permanent partial
impairment.” He noted that appellant did not lose any range of motion of the right shoulder as a
result of his right shoulder surgery or injury. Dr. Mercier noted that, based on the records of
appellant’s treating chiropractor, Dr. Morgenstern, there was no evidence of suprascapular nerve
impingement, and that therefore appellant had no permanent partial impairment related to loss of
range of motion, sensory loss or muscle atrophy in the right upper extremity. He also noted no
evidence of peri-shoulder muscle atrophy, neurological changes, instability, impingement or
rotator cuff disease. Although Dr. Mercier did note an area of anesthesia in the right thumb, he
noted that appellant maintained good sweating. He noted that this would indicate that the
subjective anesthesia in the right thumb is bogus as one cannot sweat without normal sensory
function. Dr. Mercier stated that appellant’s prior disability rating was based in large part on
appellant’s subjective responses to testing and noted that there was evidence from his
examination that appellant “was willing to falsify his physical exam[ination] findings putting
into serious doubt the reliability of his subjective complaints.” He concluded, “Based on the
factors of loss of range of motion, neurological loss or muscle atrophy, pain, or any [reflex
sympathetic dystrophy]-like syndrome, [appellant] has no reliable objective evidence of partial
permanent impairment of the right upper extremity.”

2

Id.

3

On July 30, 2002 appellant, then a 42-year-old flat sorting machine clerk, filed an occupational disease claim
alleging that he sustained an injury to his right shoulder due to loading mail and lifting and pulling all-purpose
containers, hampers and Tub-packs as part of his federal employment. The Office accepted her claim for right
shoulder tendinitis, joint impingement and carpal tunnel syndrome and paid appropriate compensation and medical
benefits. On January 8, 2004 the Office issued a schedule award in this case for 41 percent impairment to
appellant’s right upper extremity. In a decision dated September 22, 2004, the Office issued a schedule award for an
additional three percent impairment to appellant’s right upper extremity in claim number xxxxxx919, for a total
schedule award for 44 percent impairment of his right upper extremity.
4

The Office made two previous referrals to impartial medical examiners. By letter dated August 7, 2008, the
Office referred appellant to Dr. John Stamelos, a Board-certified orthopedic surgeon, for an impartial medical
examination. However, Dr. Stamelos’ office informed the Office that Dr. Stamelos does not do evaluations under
the American Medical Association, Guides to the Evaluation of Permanent Impairment, for impairment ratings.
Accordingly, by letter dated September 12, 2008, the Office referred appellant to Dr. Robert Goldberg, a Boardcertified orthopedic surgeon, to resolve the conflict. However, Dr. Goldberg’s office also indicated that it does not
do impairment ratings.

2

By decision dated October 21, 2008, the Office found that appellant was not entitled to an
additional increase in permanent impairment of the right upper extremity as a result of the
June 17, 2002 work injury.
By letter received November 10, 2008, appellant requested reconsideration. He argued,
inter alia, that a judge had ordered in a decision dated in June 2008 that the Office issue a
schedule award in the percentage awarded by his doctor.
On November 14, 2008 the Office referred appellant’s case to the Office medical adviser
for review of Dr. Mercier’s opinion with regard to impairment. In a reply dated November 18,
2008, the Office medical adviser noted that the permanent impairment for the right upper
extremity is zero percent. He noted that, according to the notes and physical examination of
Dr. Mercier,5 appellant had no ratable objective physical findings for the above accepted claims.
The medical adviser also noted that appellant did not have a postoperative electromyogram
examination, which if abnormal would account for a five percent rating for the right upper
extremity. However, he noted that this was not clinically indicated.
By decision dated December 4, 2008, the Office found that the new information was not
sufficient to warrant modification of the October 21, 2008 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulations,7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides (5th ed. 2001) as the uniform standard applicable to all
claimants.8 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9 A claimant may seek an increased schedule
award if the evidence establishes that he sustained an increased impairment at a latter date
causally related to his employment injury.10
The standards for evaluation of the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
5

The Office medical adviser mistakenly referred to Dr. Mercier as the treating physician. Dr. Mercier is the
impartial medical examiner.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

20 C.F.R. § 10.404(a).

9

Id.

10

Linda T. Brown, 51 ECAB 115 (1999).

3

should be considered together in evaluating the degree of permanent impairment.11 Chapter 16
of the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedure for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation or
loss of strength.12
Section 8123 of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.13 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.14 However, in a situation where the Office secures an opinion from an
impartial medical examiner for the purpose of resolving a conflict in the medical evidence and
the opinion from such examiner requires clarification or elaboration, the Office has the
responsibility to secure a supplemental report from the examiner for the purpose of correcting the
defect in the original opinion.15
ANALYSIS
In this case, the Office accepted appellant’s claim for right shoulder tendinitis, joint
impingement and carpal tunnel syndrome. Appellant has previously received schedule awards in
the total amount of 44 percent for right upper extremity impairment. On prior appeal the Board
remanded the case for the Office to refer appellant to an impartial medical specialist in order to
resolve the conflict between Dr. Salomon, who opined that appellant had a 54 percent
impairment of the right upper extremity, and Dr. Forman, who found that appellant had a 33
percent impairment of the right upper extremity.16 Both the opinion of Dr. Salomon and the
opinion of Dr. Forman were based on their individual interpretations of appellant’s impairment
pursuant to the A.M.A., Guides. When the Office referred appellant to Dr. Mercier to resolve the
conflict, the Office did not instruct Dr. Mercier to apply the A.M.A., Guides in determining
appellant’s impairment. Although Dr. Mercier conducted a thorough examination and review of
the medical evidence, he never mentioned the A.M.A., Guides. He never referred to any charts,
pages or tables that would provide insight as to how he reached his determination that appellant
was not entitled to a further schedule award. The Board further notes that the Office medical
adviser also did not reference the A.M.A., Guides. As the A.M.A., Guides have been adopted by

11

See Paul A. Toms, 38 ECAB 403 (1987).

12

A.M.A., Guides, Chapter 16, The Upper Extremities, pages 433-521 (5th ed. 2001).

13

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

14

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

15

Margaret M. Gilmore, 47 ECAB 718 (1996).

16

Contrary to appellant’s allegations below, the Board did not order the Office to issue a schedule award pursuant
to his doctor’s opinion.

4

the implementing regulations as the appropriate standard for evaluating schedule losses,17 the
failure of Dr. Mercier to utilize the A.M.A., Guides in reaching his conclusion indicates that his
opinion did not resolve the conflict in the medical evidence.
In a situation where the Office secures an opinion from an impartial medical specialist for
the purpose of resolving a conflict in the medical evidence and the opinion requires further
clarification or elaboration, the Office has the responsibility to secure a supplemental report from
the specialist for the purpose of correcting the defect in the original report and have a proper
evaluation done.18 Therefore, the Board will set aside the Office’s December 4, 2008 decision
and remand the case for a supplemental report from the impartial medical examiner. Following
such further development of the evidence as may be necessary, the Office shall issue an
appropriate final decision on the issue of consequential injury and additional impairment.
CONCLUSION
The Board finds that this case is not in posture for decision. The medical evidence
requires further development as the conflict in medical evidence remains unresolved.

17

20 C.F.R. § 10.404(a).

18

Albert Vervalde, 36 ECAB 233 (1984).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 4 and October 21, 2008 are set aside and the case is
remanded for further consideration consistent with this opinion.
Issued: November 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

